        Case 1:21-mj-00313-RMM Document 13 Filed 09/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA


             v.                                        21. mj. 000313


JAMES RAHM III


                                NOTICE OF APPEARANCE

      H. Heather Shaner, appointed by the Court, enters her appearance on behalf of
defendant.


                                        Respectfully submitted,


                                               /hhs/
                                        ___________________________________
                                        H. Heather Shaner #273276
                                        Appointed by the Court
                                        1702 S Street N.W.
                                        Washington, D.C. 20009
                                        Tel. 202 265 8210
                                        hhsesq@aol.com
